       Case 6:19-cv-00897-MK     Document 29   Filed 10/21/20   Page 1 of 22




Marianne Dugan, OSB # 932563
1430 Willamette St. # 359
Eugene, OR 94701
(541) 338-7072
Fax (866) 650-5213
mdugan@mdugan.com

      Attorney for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON

CHRISTINE DAUGHERTY,                       No. 6:19-cv-00897-MK

      Plaintiff,                     PLAINTIFF'S RESPONSE TO DEFENDANT'S
                                     MOTION FOR SUMMARY JUDGMENT
              v.
                                     ORAL ARGUMENT REQUESTED
DESCHUTES COUNTY,

      Defendant.
        Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20      Page 2 of 22




       Plaintiff hereby responds to defendant's motion for summary judgment and asks that the

court reject the motion.

STANDARD FOR SUMMARY JUDGMENT

       A.      Generally

       The Court should grant summary judgment only if the movant demonstrates there are no

genuine issues of material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c); Oregon Natural Resources Council v. Marsh, 845 F. Supp. 758, 764 (D.

Or. 1994). Whether the evidence is such that a reasonable jury could return a verdict for the

nonmoving party determines the authenticity of a dispute. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

       All reasonable doubts as to the existence of genuine issues of material fact must be

resolved against the moving party, and all inferences to be drawn from the underlying facts must

be viewed in the light most favorable to the nonmoving party. T.W. Electrical Service, Inc. v.

Pacific Electrical Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

       B.      Employment Cases

       A plaintiff alleging employment discrimination "need produce very little evidence in

order to overcome an employer's motion for summary judgment. This is because the ultimate

question is one that can only be resolved through a searching inquiry -- one that is most

appropriately conducted by a factfinder, upon a full record." Chuang v. Univ. of Cal. Davis, 225

F.3d 1115, 1124 (9th Cir. 2000) (internal quotation marks omitted). "In evaluating motions for

summary judgment in the context of employment discrimination, we have emphasized the

importance of zealously guarding an employee's right to a full trial, since discrimination claims

are frequently difficult to prove without a full airing of the evidence and an opportunity to
           Case 6:19-cv-00897-MK          Document 29        Filed 10/21/20      Page 3 of 22




evaluate the credibility of the witnesses." McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1112

(9th Cir. 2004).

          The Ninth Circuit has noted that the evidence of discriminatory animus will almost

always be circumstantial, because "[d]efendants who articulate a nondiscriminatory explanation

for a challenged employment decision may have been careful to construct an explanation that is

not contradicted by known direct evidence." Cornwell v. Electra Cent. Credit Union, 439 F.3d

1018, 1028 (9th Cir. 2006) (quoting Texas Dep't of Cmty. Affairs, 450 U.S. at 256). Indeed,

"[c]ircumstantial evidence is not only sufficient, but may also be more certain, satisfying and

persuasive than direct evidence." Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 508 n.17

(1957).

          Direct evidence of improper motive or an agreement among the parties to violate a
          plaintiff's constitutional rights will only rarely be available. Instead, it will almost always
          be necessary to infer such agreements from circumstantial evidence or the existence of
          joint action. . . . Moreover, [q]uestions involving a person's state of mind ... are generally
          factual issues inappropriate for resolution by summary judgment." Braxton-Secret v.
          Robins Co., 769 F.2d 528, 531 (9th Cir. 1985).

Mendocino Environmental Center v. Mendocino County, 192 F.3d 1283, 1302 (9th Cir. 1999).

          C.     Examples of Circumstantial Evidence Which Defeats Summary Judgment

          The courts have held several types of circumstantial evidence will permit an inference of

retaliation sufficient to deny summary judgment.

          Proximity in time and the chronology of events – especially a period of satisfactory

relationships with the defendant that deteriorates after the plaintiff has undertaken protected

activity. "[P]roximity in time between the protected action and the allegedly retaliatory

employment decision [i]s one [way] a jury logically could infer [that the plaintiff] was

terminated in retaliation." Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 751-52

(9th Cir. 2001). In some cases, temporal proximity can by itself constitute sufficient
        Case 6:19-cv-00897-MK           Document 29       Filed 10/21/20     Page 4 of 22




circumstantial evidence of retaliation for purposes of both the prima facie case and the showing

of pretext. See Bell v. Clackamas County, 341 F.3d 858, 865-66 (9th Cir. 2003) (temporal

proximity provides circumstantial evidence, as does the negative change in evaluations over

time); Miller v. Fairchild Indus., Inc., 797 F.2d 727, 731-32 (9th Cir. 1986); Schwartzman v.

Valenzuela, 846 F.2d 1209, 1212 (9th Cir. 1988) (plaintiff employee had received good

evaluations until he began criticizing his employer's procedures publicly); Winarto v. Toshiba

Am. Elecs Components, Inc., 274 F.3d 1276, 1287 n.10 (9th Cir. 2001) (plaintiff's complaints,

which closely preceded reduction in her performance review scores and a labeling of her as not a

"team player," supported a reasonable inference that defendant acted with a retaliatory motive);

Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987) (sufficient evidence of causation

existed where adverse actions occurred less than three months after complaint was filed, two

weeks after charge first investigated, and less than two months after investigation ended); Stegall

v. Citadel Broadcasting, 350 F.3d 1061 (9th Cir. 2003); Hernandez v. Spacelabs, 343 F.3d 1107

(9th Cir. 2003).

       Shifting explanations offered for the allegedly retaliatory acts. See, e.g., Hernandez

v. Hughes Missile Systems Co., 362 F.3d 564, 569 n. 3 (9th Cir. 2004) (falsity of explanation is

circumstantial evidence; purported unwritten policy not mentioned until lawsuit; no one at

company could identify origin of alleged policy; conflicting reasons given at different times;

specific written policies conflict with alleged unwritten policy); Payne v. Norwest Corp., 113

F.3d 1079 (9th Cir. 1997). See also Miller-El v. Dretke, 545 U.S. 231 (2005) (observing, in case

involving discriminatory peremptory challenges, that ''[i]t would be difficult to credit the State's

new explanation, which reeks of afterthought.'').
         Case 6:19-cv-00897-MK         Document 29       Filed 10/21/20     Page 5 of 22




        Statements of hostility or ill-will towards the plaintiff. Gilbrook v. City of

Westminster, 177 F.3d 839, 857 (9th Cir. 1999); Bell, 341 F.3d 858 (mean looks); Winarto, 274

F.3d at 1287 n.10 ("exasperation," "lack of sympathy" as circumstantial evidence); Porter v.

Calif. Dept of Corrections, 419 F.3d 885 (9th Cir. 2005) ("not for you" sneers; spitting in food;

glaring); Fonseca v. Sysco Food Services of Arizona, Inc., 374 F.3d 840 (9th Cir. 2004) (e.g.

mocking of accents); Chuang, 225 F.3d 1115; Ettner v. City of Medford, 155 Or. App. 435, 963

P2d 149, rev. denied, 328 Or. 40, 977 P.2d 1170 (1998) (evidence of animus towards women due

to statements male firefighter coworkers made).

        Evidence that a defendant failed to exercise independent judgment. Gilbrook, 177

F.3d at 857.

        Deviation from policy. Porter, 419 F.3d 885 (deviation, including coworker's suspicion

of harassment before plaintiff even complained is evidence of pretext); Giacoletto v. Amax Zinc

Co., 954 F.2d 424, 427 (7th Cir. 1992) ("The jury could reasonably have concluded that because

Amax neglected to follow [its] procedures for helping employees to overcome their deficiencies,

the company had fired Giacoletto not because of his asserted deficiencies, but to retaliate

[against him]"); Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1220 (10th Cir. 2002) (holding

that deviations from an employer's regular procedures established pretext); Russell v. TG Mo.

Corp., 340 F.3d 735, 746 (8th Cir. 2003) ("We agree . . . that an employer's deviation from its

own policies can, in some instances, provide evidence of pretext"); Bass v. Bd. of County

Comm'rs, 256 F.3d 1095, 1108 (11th Cir. 2001) ("An employer's violation of its own normal

hiring procedure [was] evidence of pretext"); Stern v. Trs. of Columbia Univ., 131 F.3d 305, 313

(2d Cir. 1997) (reiterating that an employer's departure from regular procedures can be indicative

of pretext).
        Case 6:19-cv-00897-MK          Document 29      Filed 10/21/20     Page 6 of 22




       C.      "Adverse Employment Action" Defined

       A variety of events can constitute "adverse employment actions." See e.g., Manatt v.

Bank of America, NA, 339 F.3d 792, 802 (9th Cir. 2003) (denial of transfer is adverse

employment decision); Passantino v. Johnson & Johnson Consumer Products, Inc., 212 F.3d 493,

500-01, 506 (9th Cir. 2000) (low rating on job performance review, decreased job

responsibilities, and failure to receive promotions were adverse employment decisions);

Hashimoto v. Dalton, 118 F.3d 671, 674–75 (9th Cir. 1997) (negative job reference was adverse

employment decision), cert. denied, 523 U.S. 1122 (1998); Yartzoff v. Thomas, 809 F.2d 1371,

1376 (9th Cir. 1987) (transfer of job duties and "undeserved" performance ratings were adverse

employment decisions), cert. denied, 498 U.S. 939 (1990); E.E.O.C. v. Crown Zellerbach Corp.,

720 F.2d 1008, 1012 (9th Cir. 1983) (four-month disciplinary suspension was adverse

employment decision).

       In Ray v. Henderson, 217 F.3d 1234 (9th Cir. 2000), the Ninth Circuit held that an

"adverse employment action" required for Title VII retaliation claim is adverse treatment that is

"reasonably likely" to deter employees from engaging in protected activity. The court concluded

that an employee suffered cognizable adverse employment actions when the employer, in alleged

retaliation for the employee's complaints concerning management's treatment of women

employees, eliminated employee meetings, eliminated a flexible start-time policy, instituted a

workplace "lockdown," and reduced the employee's workload and salary. The court also

concluded that a genuine fact issue existed as to whether the employee was subjected to a

retaliation-based hostile work environment, thus precluding summary judgment on his hostile

work environment-based retaliation claim.

TIMELINESS OF THE COMPLAINT
         Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20      Page 7 of 22




       Defendant argues that plaintiff's termination became final on May 1, 2017, rendering her

BOLI complaint untimely with regards to the termination. To the contrary, the termination

should not be deemed final until at least May 18, 2017 -- the end of the grievance process, which

was mandatory under the Union contract. See Exhibit 24 - Bates 106-107 - (5/18/17 decision

upholding termination). The BOLI complaint was filed within 300 days of that decision.

       To plaintiff's knowledge, that is a question of first impression in the Ninth Circuit, but the

only case law plaintiff's counsel has been able to locate within this Circuit indicates that

plaintiff's view is the correct interpretation. For example, in Nichol v. City of Springfield, Case

No. 6:14-cv-01983-AA, this Court noted in its December 3, 2017, opinion (issued before the

deadline urged by defendant):

               Plaintiff promptly grieved her termination with Acting Chief Lewis. In a memo
       dated June 8, 2013, Acting Chief Lewis wrote back to say he had found no basis for
       altering his termination decision. Plaintiff, through the union, appealed to Grimaldi. In a
       July 24, 2013 memo from Grimaldi to the president of the Springfield Police Association,
       Grimaldi denied the grievance and upheld Acting Chief Lewis's termination decision. The
       union elected not to arbitrate the termination, rendering Grimaldi's decision final.

       It would not make sense, either as a matter of legal interpretation or of policy, to deem

the termination final and start the clock before the exhaustion of grievances and arbitration. One

point of Union representation, and the grievance procedures and arbitration that come with that

representation, is to obviate the need for judicial intervention. As Judge Papak noted in a similar

situation in Or. Natural Desert Ass'n v. McDaniel, 751 F. Supp. 2d 1145, 1150-51 (D. Or. 2010):


       The BLM [Bureau of Land Management] decision initially became final when the IBLA
       [Interior Board of Land Appeals] failed to issue a timely decision on ONDA's petition for
       stay. Subsequently, the IBLA merits decision became a final agency action upon issuance
       and simultaneously rendered the underlying BLM decision non-final for purposes of
       APA [Administrative Procedures Act] review. To find that the IBLA merits decision and
       the underlying BLM Decision Record are both final agency actions susceptible to
       ONDA's challenge in federal court would be deeply counterintuitive. Here, after the
       IBLA failed to issue a timely ruling on ONDA's petition for stay, ONDA could have
        Case 6:19-cv-00897-MK           Document 29       Filed 10/21/20     Page 8 of 22




       initiated suit in this court for review of the BLM decision. Yet ONDA instead elected to
       continue to a merits determination with the IBLA, perhaps for strategic reasons. . . . Thus,
       in this case, the IBLA merits decision is the sole final agency action that ONDA may
       challenge in this court.

       Even regarding the earlier events which are time-barred, those events which occurred

prior to the statute of limitations for this lawsuit are admissible as evidence demonstrating the

pattern of gender discrimination that was in effect prior to the limitations period relevant to the

other claims. In Lyons v. England, 307 F.3d 1092 (9th Cir. 2002), the Ninth Circuit explained:

       Our inquiry under Morgan does not end with the rejection of appellants' continuing
       violation argument. We must consider in addition what relevance appellants' evidence of
       timebarred discriminatory acts may have to the prosecution of their timely disparate
       treatment claims. The Supreme Court instructed in Morgan that

               "The existence of past acts and the employee's prior knowledge of their
               occurrence . . . does not bar employees from filing charges about related discrete
               acts so long as the acts are independently discriminatory and charges addressing
               those acts are themselves timely filed. Nor does the statute bar an employee from
               using the prior acts as background evidence in support of a timely claim."

       Id. at 2072 (emphasis added). Thus, even if appellants were aware that the appellee had
       violated their rights through the prior discriminatory assignment of details, their timely
       failure to-promote claims are not barred. In fact, appellants are permitted to offer
       evidence of the pre-limitations discriminatory detail assignment scheme in the
       prosecution of their timely claims.

307 F.2d at 1108. The court concluded that "a discriminatory act for which the employer's

liability is time-barred 'may constitute relevant background evidence in a proceeding in which

the status of a current practice is at issue.' [United Air Lines, Inc. v. Evans, 431 U.S. 553,] 558

[(1977)]." Id. at 1110.

FACTUAL BACKGROUND

       A.      General Overview

       The Declaration of Christine Daugherty, incorporated herein, sets forth the general

background of her interactions with her supervisors at the Deschutes County Sheriff's Office
        Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20     Page 9 of 22




over many years, and her direct rebuttal of each of the defendant's factual assertions.

       The following factual statements are presented in addition to that declaration, with

citations to documents and transcript excerpts submitted herewith as exhibits.

       B.      Plaintiff's History with the Deschutes County Sheriff's Office through 2016 --

Evaluations and Disciplinary Record

       Plaintiff works for the Deschutes County Sheriff's Office, in the Deschutes County Jail,

where she has worked as a Corrections Deputy for more than 15 years. She was discharged in

May 2017 for alleged insubordination, and then after arbitration was reinstated. While Deputy

Daugherty had previously been disciplined by the County, she had not previously been

disciplined for insubordination, or even verbally counseled regarding that alleged problem. In

addition, as discussed immediately infra, she almost uniformly was commended by her

supervisors over the years for her commitment to following the rules and being a good team

player. As explained further herein, that began to change when she made complaints in 2016 and

early 2017 about her supervisors, and they began to see her as a troublemaker.

       On the Deschutes County Sheriff's Office evaluation forms there are 18 categories --

Attendance, Operation and Care of Equipment; Adherence to Policies and Procedures, Safety

Practices; Integrity; Job Knowledge; Personal Conduct; Judgment and Decisions; Self Initiative;

Quality of Work; Customer Service; Teamwork; Contacts with Other Employees; Acceptance of

Responsibility; Acceptance of Directions; Effectiveness under Stress; Professionalism; and

Officer Safety. The options for each category are "Not Satisfactory"; "Requires Improvement";

"Meets Standards"; and (except for the first four categories) "Exceeds Standards."

       In 2012 (Exhibit 1 attached to Dugan Declaration), Deputy Daugherty's supervisor

marked "Meets Standards" for all categories except "Self-Initiative," for which her supervisor
        Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20     Page 10 of 22




marked "Exceeds Standards." Exhibit 1 at 1 (Bates 2028). Her supervisor noted that Deputy

Daugherty "works hard and is appreciated by her teammates for her solid work ethic." Id. at 2,

Bates 2029.

       We do not have an evaluation for 2013. In 2014 her supervisor marked that Deputy

Daugherty "Meets Standards" for all 18 categories, except "Teamwork," for which the supervisor

marked "Exceeds Standards." Ex. 2 at 1, Bates 2031. Her supervisor noted that Deputy

Daugherty "never backs away from whatever duties may cross her path throughout her shift." Id.

at 2, Bates 2032.

       In February 2015 Sergeant Gibson completed Deputy Daugherty's evaluation. Ex. 3,

Bates 2036-38. He marked "Meets Standards" for 14 categories. Id. at 1, Bates 2036. He marked

"Exceeds Standards" for two categories - Self -Initiative and Officer Safety," noting that Deputy

Daugherty "regularly identifies projects that need completed and handles them" and takes an

"active role" in making sure the facility is clean." Id. at 1-2, Bates 2036-37. In an abrupt change

from the previous two evaluations, she received a "Requires Improvement" for "Adherence to

Policies and Procedures" and "Judgment and Decisions," with the explanation (for both) that she

had received a written reprimand for violating policy. Id. at 2036-37. Deputy Daugherty

addresses this in her declaration at ¶ 5, noting that she had run a DMV report regarding her own

DMV vehicle, but not for personal gain, and she regretted that lapse in judgment.

       In February 2016 Deputy Daugherty's supervisor found that she "Meets Standards" for 16

categories. Exhibit 4, Bates 2039. He found that she "Exceeds Standards" for Self-Initiative,

noting that she provided "exceptional customer service when dealing with the public, fellow

employees and inmate population" and "constantly strives to maintain a safe and clean working

environment." Id. at 1-2, Bates 2039-40. Regarding "Judgment and Decisions" her supervisor
        Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20      Page 11 of 22




marked that she "Requires Improvement," with the explanation that she had been disciplined

during 2015 for violating policy regarding a Telmate inmate video. Id. Deputy Daugherty

explains in her Declaration ¶ 6, "another Deputy was viewing a visitation video, and I happened

to recognize the female as being my nephew’s wife. I told my nephew about the content on the

video. I did this to protect the children involved. I did not receive any monetary gain for

providing this information."

       C.      2016 and January 2017 - Deputy Daugherty Complains about Her

Supervisors

       In 2016, Deputy Daugherty began to experience what she perceived to be harassment by

her supervisors, Lieutenant Van der Zwiep and Sergeants Steward and Marsh, and she

complained in writing about this in 2016 and in January 2017. Daugherty Decl. ¶¶ 12 and 13.

She states in her declaration that she "filled out three peer review sheets on all three of my

supervisors in 2016 (Lieut. Van der Zwiep, and Sergeants Steward and Marsh). I listed my

complaints and harassment issues. No one ever got back to me regarding my review sheets.

I again filled out three peer view sheets on January 20, 2017, at the MAC Center. All three were

regarding my supervisors (Lieut. Van der Zwiep and Sgts Steward and Marsh). No one ever got

back to me regarding my review sheets."

       Although unfortunately she did not keep copies of these written complaints, she reiterated

these complaints in June 2017. Exhibit 7. One was about Van der Zwiep telling her, “I know all

about you and if I could I’d put you out to pasture.”

       Van der Zwiep testified that he knew she had made complaints about him. Ex. 32 at

28:12-23. He also testified that Lieut. Van der Zwiep and sergeants had told him that Daugherty

had a bad attitude. Id. at 44:18-24.
        Case 6:19-cv-00897-MK         Document 29        Filed 10/21/20     Page 12 of 22




       After she was terminated, she was finally contacted about the negative feedback she had

provided in writing about her supervisors in January 2017. Daugherty Decl. ¶ 30. She has

repeatedly requested a copy of the investigation but has been repeatedly denied. Id. ¶¶ 31-32. At

the time she was reinstated, to her knowledge the investigation was still pending. Id. ¶¶ 33-34.

She was therefore very surprised to be placed under the supervision of Sergeant Steward.

       D.      2017 Evaluation

       In January 2017, Sergeant Steward evaluated Deputy Daugherty, and found that she

"Meets Standards" for 13 of the 18 categories, but was "Not Satisfactory" for two categories

(Judgment and Decisions; and Quality of Work), and "Requires Improvement" for three

categories (Customer Service; Teamwork; Acceptance of Responsibility). Ex. 5 at 1, Bates 2044.

Nonetheless he hand-wrote next to the "Quality of Work" mark "strong work ethics, self

motivated." Id. He repeated that praise in the explanation portion, and added that she was "on

time and ready to work each day." Id. at 2, Bates 2045. He also noted she had been commended

for her "kindness" and "honesty." Id. In the section to explain the negative ratings, her supervisor

stated that she had received verbal counseling several times in the prior year and had been

disciplined once, for "maintaining professional standards" and "decision making," adding that

"until recently, Daugherty has not taken responsibility for her actions and not made necessary

changes to improve her work performance." Id. (emph. added).

       The primary 2016 incident involved an inmate who was found to have a white substance

in her vagina, with Deputy Daugherty being accused of not reporting it. That was flatly untrue.

As clearly noted in Ex. 8 at 2 (Bates 995), she informed Sergeant Steward of the white substance

at 1:45 pm, after having already informed several deputies, as soon as she noticed, between 1:18

and 1:28 pm. Exhibit 9 (Bates 985), the IA for this incident, indicates the beginning of a pattern
        Case 6:19-cv-00897-MK          Document 29        Filed 10/21/20      Page 13 of 22




by her supervisors, of setting up a paper trail to try to get her disciplined or fired. At page 7

(Bates 991), several "verbals" are listed, even though those are not supposed to be considered in

determining progressive discipline, and in fact are supposed to be "cleaned out" at the end of

each year. Exhibit 28 (Steward depo. tr.) at 28:2-11; Exhibit 32, Van der Zwiep Tr 14:6-12.

       An August 2016 incident actually involved Ms. Daugherty enforcing the rules, requiring

inmates to make their beds rather than watch television, leading to another verbal reprimand. Ex.

28, Steward Tr 19:21 to 20:14. Indeed, Lieut. Van der Zwiep accused her of "lack of discretion,"

by which he explained he meant she was strict in imposing the rules on the inmates. Ex. 32, 48:9

to 49:11.

       E.      The 2017 Internal Affairs Process

       The 2017 Internal Affairs investigation of Deputy Daugherty, which led to her

termination, addressed two incidents on February 17, 2017 (one in the early morning and one in

the afternoon), and one in March 2017. The IA investigation concluded that Daugherty had been

insubordinate and Sheriff Nelson terminated her employment.

       The Internal Affairs Report leading to the termination of Deputy Daugherty again

improperly listed and considered verbal counseling (Exhibit 21 at 11, Bates 1363), which, as

noted above, is not supposed to be counted as prior discipline when applying progressive

discipline.

       In addition, nothing in Deputy Daugherty's disciplinary record prior to her termination,

nor her evaluations, mention any issues with insubordination or failing to follow instructions.

Therefore (as the arbitrator found) termination was improper under the union rules, because any

prior discipline (even if property considered as discipline) was for different types of behaviors.
        Case 6:19-cv-00897-MK         Document 29       Filed 10/21/20     Page 14 of 22




       Furthermore, Deputy Daugherty was not told at the time of the February 17, 2017, issues

that she was being insubordinate, and it was not until after the March 2017 incident that she was

informed she was being accused of insubordination. As Lieutenant Jernigan explained to Sheriff

Nelson before he terminated Deputy Daugherty:

               The conversation was initiated by Daugherty, who mentioned in passing that she
       understood I was not happy with her. At this time I felt obligated to briefly express my
       disappointment with Daugherty regarding her behavior and lack of being a team player. I
       also informed her I forwarded this information to her supervisor regarding the incident.
       At no time, did I consider this verbal counsel. I did not document our conversation as
       verbal counsel as well, this was a brief conversation in passing initiated by Deputy
       Daugherty. My expectation was that this incident be reviewed further and the proper
       course of action take place, as I had learned that multiple other incidents may have taken
       place on this same date. Daugherty was polite and respectful during our conversation and
       apologized for her actions.

Ex. 22, Bates 101575.

       That said, the IA investigation leading to Deputy Daugherty's termination was tainted by

the fact that the only witness interviews that were done were conducted by Lieutenant Jernigan,

who acknowledged that he had to recuse himself because he was a participant and witness to the

incident being investigated. See Dugan Decl. ¶¶ 6-9; Ex. 13 and 14 - Bates 84 and 85 -

Jernigan's summary of his involvement in 2/17 pm incident and confirmation thereof;

Ex. 11, Bates 1116 (Jernigan is a witness, holding inmate's legs); Ex. 17, Bates 1111 (Jernigan

interviewed Gibson about the 2/17/17 p.m. incident); Ex. 15, Bates 1103 (Union representative

notes the conflict and Jernigan stops the interview); Ex. 16 at 3 - Bates 1107 (Jernigan resumes

the interview a few minutes later and interviews Daugherty about the issue to which he was a

witness and complainant); Exhibit 17; Ex. 19 at 2 and 6, Bates 1087 and 1091 (Jernigan presents

his findings to the Captain; states that "Sergeant Gibson was questioned by a lieutenant" -- that

was Jernigan). On April 2, 2017, Lieut. Jernigan presented his findings to Captain McMaster in
        Case 6:19-cv-00897-MK         Document 29        Filed 10/21/20     Page 15 of 22




a memo, including his findings regarding the events of the afternoon of February 17, 2017, with

which he was involved. Exhibit 19 (Bates 1086-96).

       Although Lieut. Lutz was supposed to be conducting that part of the investigation, Lieut.

Jernigan emailed Lieut. Lutz, "We need to talk. I need to gauge my findings." Exhibit 20 (Bates

101473). Lutz interviewed no witnesses, and Nelson does not recall the steps he took to make

his decision to terminate Daugherty; and he testified he does not recall reviewing any video or

interviewing any witnesses. Exhibit 29, Nelson Tr 14:11 to 16:20.




       As for the incidents themselves, they were blown ridiculously out of proportion. The first

incident involved a five minute period when Deputy Daugherty was trying to quickly get the area

broom-clean in preparation for FBI agents' arrival, and did not disobey any direct order. See

Daugherty Decl. ¶¶ 17-22; see also Ex. 10 (Bates 1115) (transcript of video of incident)

(Daugherty explains they haven't brought in anyone to help her clean; Sgt Marsh says "Okay, do

it quickly"; after that it is about two minutes before she begins processing the release). Four days

earlier the Sheriff had given a training where he emphasized the importance of working together

to keep the areas clean and tidy.

       As for the incident that afternoon, again the situation was dramatically overblown in the

IA investigation. Deputy Daugherty explains what happened in the incident that afternoon at

Daugherty Decl. ¶¶ 23-26. See also Ex. 11 - Bates 1116 (video transcript); Ex. 17 - Bates 1111

(Jernigan interviews Sgt Gibson; at page 2, Bates 1112, Gibson confirms that no order was given

to Daugherty; at page 3m Bates 1113, Gibson is on the fence regarding whether she violated

policy); Ex. 18 , Bates 1242 (Daugherty explains "I was assigned to booking alone. I asked
        Case 6:19-cv-00897-MK         Document 29       Filed 10/21/20      Page 16 of 22




Sergeant Marsh if he was going to assign someone else. He said, "No. And then he said, "I'm

your second." Lutz: "Ok, so to clarify, you were the only Deputy assigned to Booking and your

Sergeant was your assistant or your partner for the day." Daugherty: "Correct." Lutz: "Why was

this?" Daugherty: "I don't think we had staffing, I guess. I don't know."). Gibson was the

transport sergeant that day. Exhibit 30, Gibson Tr. 15:20-22. As such, he had a transport team

available to him. Id. 15:23 to 16:5. It did not have to have a female deputy. Id. 16:6-10. That

said, female deputy Gaspard was already helping the female inmate, and already had information

about the situation, as explained by Daugherty in her Declaration; see also Gibson Tr. 17:22 to

18:6.

        The March incident is explained in Daugherty's Declaration paragraphs 28-29, and is

similarly a molehill that was made into a mountain. See also Ex. 14 - Bates 85 (by the time

Daugherty got to the room, "the task had mostly been completed," confirming Daugherty's

understanding that the three staff were enough to handle it.)

        Even given the flaws in the investigation, Lieut. Jernigan recommended only four days

suspension (Ex. 19 at 11 - Bates 1096) and Lieut. Lutz recommended only 12 days suspension, a

last chance agreement, and a work plan (Ex. 21 at 13 - Bates 1365). Sheriff Nelson's decision to

terminate Deputy Daugherty was extraordinary and unwarranted.

        F.     The Sheriff's Office Discloses Daugherty's Confidential Personnel

Information to the Bend Bulletin

        In early June 2017, the Bend Bulletin published a story about Daugherty and another

Deputy, titled "Fired sheriff’s deputies engaged in unacceptable behavior -- Their actions

included falsifying records, sleeping on the job." Exhibit 27, attached to Daugherty Decl. Sheriff

Nelson spoke to the Bulletin about Daugherty. The article stated:
          Case 6:19-cv-00897-MK         Document 29        Filed 10/21/20      Page 17 of 22




                  In interviews with internal investigators, both Daugherty and Chambers said
          they’d had difficulty adapting to a more rigorous enforcement of department policy
          instituted by Sheriff Shane Nelson. Daugherty had been with the jail for 12 years before
          her dismissal, Chambers for 18.

                 Nelson said he couldn’t speak to Daugherty and Chambers’ perceptions of how
          department policy had been enforced in the past, adding their conduct was unacceptable,
          and that their past conduct also factored into his decision to terminate their employment.

                 “I have an expectation of the people I work with. I expect them to be in line with
          our mission and values, and I expect them to make good decisions,” he said. “It’s the
          only way we can deliver superior public safety and services to our citizens.”

          The article also makes clear that the Bulletin was provided with Daugherty's personnel

file, as it cites the internal affairs report at length, including references to allegations going back

to 2006. Exhibit 27 at 2-3.

          No statement was issued to the media about Daugherty's reinstatement. As a result, the

media continued to add her name and firing information to subsequent articles about the Sheriff’s

Office.

          G.     Daugherty's Treatment After Being Reinstated

          As noted above, after being reinstated, plaintiff was very disturbed and surprised to find

that Sergeant Steward was her supervisor, since to her knowledge her complaints about him were

still under investigation. Daugherty Decl. ¶¶ 33-34.

          As she explains in the remainder of her Declaration, she experienced the following

negative treatment after her reinstatement:

          - After reinstatement she did not receive my full back pay for many months; she won her

arbitration November 29, 2017, but did not receive her back pay until March 2018. Not receiving

the back pay was a hardship on me, as she explains in her Declaration.
        Case 6:19-cv-00897-MK            Document 29    Filed 10/21/20     Page 18 of 22




       - She did not receive any of the uniform items she had prior to being fired, and it took

over a year to get everything back, with Daugherty having to justify to her Captain why

she required a jacket and Class A hat.

       - She was not given back her Jail ID Number.

       - She was threatened with being put on a probation performance improvement plan.

       - She became the only female on her team with 15 male officers, and is therefore

responsible for training new female deputies how to conduct a pat down/search, unclothed search

and body scan search. This is exacerbated by the fact that the number of jail beds for female

inmates has increased, with no corresponding increase in female staff. Ex. 31, Jernigan Tr. 9:15

to 11:2; Ex. 32, Van der Zwiep Tr 59:8-20.

       - Despite that training duty (beyond her normal duties), she gets no additional pay;

whereas male staff get additional "PTO pay" when they do trainings for other staff. She has

applied twice to become a PTO, with Lieut. Van der Zwiep both times denying her, saying

“You’ll never be a PTO as long as I work here.”

       - She is required to pat down male inmates, conduct hourly rounds, and conduct clothing

exchange, even if male inmates are in the shower or on the toilet, leading to male inmates

exposing themselves to her, with Lt Van der Zwiep saying, “It’s just the nature of the beast.” No

discipline was imposed on the inmates for their actions.

       - Sgt Steward told Daugherty “Don’t argue with teammates, don’t throw teammates

under the bus like you did to Barin [the female deputy who was filing her nails during the March

2017 cuff check] and do what you’re told without question," and continued to berate her, as

explained in her Declaration.
         Case 6:19-cv-00897-MK        Document 29       Filed 10/21/20     Page 19 of 22




         - Sgt Steward accused Daugherty of saying “something sexual in nature" about singer

Carrie Underwood, and he sent it up the chain of command for investigation, which lasted two

months and was deemed unfounded. Besides Daugherty Decl., see Ex. 28, Steward Tr 39:13 to

43:13.

         - Almost simultaneously with Sgt Steward submitting that unfounded complaint about

Daugherty, Steward and Sgt Turpen, Deputy Briggs, and Deputy Reddick were laughing while

training on the body scanner, in Daugherty's presence, with an image of a male in uniform, with

his baton coming up from his groin area.

         - On another occasion, Steward told her no one could help her in booking, while she

observed him and Sgt Smith watching off-road bike trail videos on the internet.

         - November 4, 2019, Lt Van der Zwiep said, “Policy states you can do opposite sex scans

now.” The next day, on night shift, Deputy Quinn and Sgt Steward were in booking, and

Daugherty was busy trying to dress down three females for housing, which Deputy Quinn

thought was taking too long, so Daugherty told him, “You can scan them. . . . It’s ok per policy.”

Sgt Steward said, “No, only same sex. I don’t care what policy says.” Steward then wrote

Daugherty a memo chastising her for raising questions about the body scan policy, saying " In

the future, if you disagree with my direction, it is more appropriate to approach me in a private

setting rather than in front of other staff." Exhibit 25. A few days later, Lt McGowan re-

confirmed that policy now allows opposite sex scans.

         - Repeatedly in 2019, Sgt Steward denied Daugherty's requests for time off, with no

explanation. Exhibit 26.

         Demonstrating a dramatic change, when a different supervisor (Turpen) conducted

Daugherty's January 2019 evaluation, he found that Deputy Daugherty "Meets Standards" for all
        Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20      Page 20 of 22




18 categories, commenting that "Deputy Daugherty takes pride in her work space and the job

task at hand. Deputy Daugherty is a self starter and manages her time with little supervision." Ex.

6.

       H.      Evidence of Age Discrimination

       Plaintiff is 55. When Deputy Daugherty was terminated, younger deputies were retained,

while some older deputies were also terminated. Daugherty Decl. ¶ 48. Given Lieut. Van der

Zwiep's statement that he wanted to "put her out to pasture," she has felt an animus towards her

as an older worker. Id.

                                           ARGUMENT

PLAINTIFF HAS PRESENTED A PRIMA FACIE CASE OF GENDER
DISCRIMINATION SUFFICIENT TO SURVIVE SUMMARY JUDGMENT

       As set forth in the factual background, Ms. Daugherty has for the past several years been

treated differently from her coworkers, singled out for internal affairs investigations, chastised,

denied privileges and leniency afforded to male coworkers, required to perform duties above and

beyond those performed by men, and treated disparately in many other ways, as explained in Ms.

Daugherty's declaration and in the summary herein. A reasonable jury could find that she has

been the victim of gender discrimination. As explained at the beginning of this brief, the

termination was final on May 18, 2017, and the BOLI complaint was filed within the 300-day

federal statutory period. Even if the Court disagrees and finds that the termination was final

earlier than that, the supervisors' disparate treatment of Deputy Daugherty after her reinstatement

is sufficient for a reasonable jury to find adverse employment action occurred.

       Defendant argues that plaintiff cannot show that she was performing her job in a

satisfactory manner, but there is abundant evidence that defendant progressively exaggerated

minor issues; never told plaintiff she was being insubordinate (and a reasonable jury could find
        Case 6:19-cv-00897-MK           Document 29        Filed 10/21/20     Page 21 of 22




she was not); first disciplined her for being too strict in enforcing the rules; and then tried to

argue she was not following the rules; all of this after more than a decade of satisfactory

performance of her duties, with high marks and repeated positive comments on her evaluations.

A reasonable jury could find that the allegations that she was failing on the job were pretextual

and overstated, and do not overcome the evidence that defendant chose to single her out for

discipline after deciding she was uppity and a troublemaker.

        Plaintiff has presented sufficient evidence for a reasonable jury to find that her gender

was the sole reason, or a motivating factor, in the defendant's decision to terminate her, and/or in

the manner in which she was treated after her reinstatement. See Costa v. Desert Palace, Inc.,

299 F.3d 838, 856-57 (9th Cir. 2002) (en banc), aff’d, 539 U.S. 90 (2003).

PLAINTIFF HAS PRESENTED A PRIMA FACIE CASE OF AGE DISCRIMINATION
SUFFICIENT TO SURVIVE SUMMARY JUDGMENT

        Plaintiff is over 40, and has presented sufficient evidence for a reasonable jury to find

that but for her age, she would not have been "put out to pasture" by the defendant. See Desert

Palace, Inc. v. Costa, 539 U.S. 90, 101 (2003) (comparing prima facie test for ADEA and Title

VII).

PLAINTIFF HAS PRESENTED A PRIMA FACIE CASE OF WHISTLEBLOWER
RETALIATION SUFFICIENT TO SURVIVE SUMMARY JUDGMENT

        Plaintiff's lawsuit is based upon O.R.S. 659A.203(b), which provides that it is an

unlawful employment action for a public employer to:

        Prohibit any employee from disclosing, or take or threaten to take disciplinary action
        against an employee for the disclosure of any information that the employee reasonably
        believes is evidence of:

        (A). A violation of any federal, state or local law, rule or regulation by the public or
        nonprofit employer;
        Case 6:19-cv-00897-MK          Document 29       Filed 10/21/20      Page 22 of 22




       (B). Mismanagement, gross waste of funds or abuse of authority or substantial and
       specific danger to public health and safety resulting from action of the public or nonprofit
       employer.

       The whistleblower statute requires only a subjective, good faith belief by the employee

that she is reporting a violation of law, rule, or regulation. Neighorn v. Quest Health Care, 870

Fed. Supp. 2d 1069, 1102 (D. Or. 2012); Hall v. State of Oregon, 274 Or. App. 445, 366 P.3d

345 (2015). In Brunozzi v. Cable Communications, Inc., 851 F.3d 990 (9th Cir. 2017), the Ninth

Circuit held that such claims include internal reports as well as external reports.

       As explained in the factual background, plaintiff has presented a prima facie case that

before she was fired, she twice reported on wrongdoing by her supervisors; and shortly after

being fired she learned that her complaints were being investigated. It was not until then, in early

June 2017, that she became aware that an investigation was underway regarding her pre-

termination complaints, about management and at that time she was first put on notice that her

discharge may have been triggered at least in part by her whistleblowing activity. She sent a tort

claim notice on this whistleblower claim November 28, 2017, within the 180-day statutory

period for doing so.

                                         CONCLUSION

       Based on this brief and the Declarations and exhibits accompanying this brief, plaintiff

respectfully requests that the Court deny defendant's motion for summary judgment.

       DATED October 21, 2020.

                                       Respectfully submitted,

                                       /s/ Marianne Dugan
                                       Marianne Dugan, Oregon State Bar # 932563
                                       1430 Willamette St. # 359
                                       Eugene, OR 97401
                                       Attorney for Plaintiffs
